Citation Nr: 1233698	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  04-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected major depression from December 30, 2002 to April 5, 2004.  

2.  Entitlement to an evaluation in excess of 70 percent for the service-connected major depression from April 6, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the RO.  

This matter was remanded to the RO in August 2010 for additional development and adjudication.

In a December 2010 decision, the Board denied an evaluation in excess of 50 percent for the service-connected major depression from December 30, 2002, to April 5, 2004.  The Board assigned a 70 percent rating beginning on April 6, 2004.  The Board remanded the issue of entitlement to a disability evaluation in excess of 70 percent beginning on April 6, 2004.  

The Board notes that the RO completed the requested development in accordance with the December 2010 remand and a Supplemental Statement of the Case was issued in February 2012.  

The Veteran filed an appeal of the December 2010 decision with the United States Court of Appeals for Veterans Claims (Court).  

In January 2012, the Court issued an Order granting a Joint Motion, vacating and remanding the portion of the December 2010 decision that denied an increased rating higher than 50 percent for the service-connected major depression from December 30, 2002, to April 5, 2004.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

In the Joint Motion, the parties agreed that, in the December 2010 decision, the Board failed to explain how certain evidence pertinent to the issue of social and occupational impairment fitted into its legal analysis of whether a rating in excess of 50 percent was warranted for the service-connected major depression from December 30, 2002, to April 5, 2004.  

The parties indicated that the Board failed to address the following pertinent evidence when evaluating the major depression: the Veteran's own statement that he lost two jobs due to his "nervous condition," the February 2003 VA treatment record which indicated that the Veteran experienced anxiety when accomplishing familiar tasks, and the February 2003 VA examination report which found that the veteran was "quite socially isolated."  

The parties to the Joint Motion cited to Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The Court in Mauerhan stated that "when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment."  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Id.    

In light of the Mauerhan decision and the Joint Motion, the Board finds that an additional VA examination is necessary.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

The Board finds that the VA examiner should provide a VA medical opinion that addresses the level of impairment caused by the service-connected major depression based upon the effects of all current symptoms for the period of time from December 30, 2002 to April 5, 2004 in terms of the rating criteria.  

The examiner should report all symptoms of the major depression that affects the Veteran's occupational and social functioning.  The examiner should consider all pertinent evidence for that time period and specifically address the following evidence: the Veteran's own statement that he lost two jobs due to his "nervous condition," the February 2003 VA treatment record which indicated that the Veteran experienced anxiety when accomplishing familiar tasks, and the February 2003 VA examination report which found that the veteran was "quite socially isolated."   

The VA examiner should provide a VA medical opinion that addresses the level of impairment of the major depression based upon the effects of all of the current symptoms for the time period from April 2004.  The examiner should report all symptoms of the major depression that affects the Veteran's occupational and social functioning.   

The record shows that the Veteran received treatment for the service-connected major depression through the VA healthcare system in New York.  The RO should obtain and review the copies of the VA treatment records since June 2012.   

Accordingly, the remaining issue is REMANDED to the RO for the following action:

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

1.  The RO should take all indicated action to obtain copies of the VA records referable to treatment for the service-connected major depression since June 2012.   

2.  Then, the RO should schedule the Veteran for a psychiatric examination to determine the severity of the service-connected major depression for the entire period of the appeal.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

For the time period from December 30, 2002 to April 5, 2004, the examiner should identify all current symptoms due to the major depression that affect the Veteran's ;level of social and occupational adaptability.  The examiner should provide a global assessment of functioning (GAF) score based on the service-connected major depression for this period of time.  The examiner should indicate whether the major depression caused occupational and social impairment with reduced reliability and productivity; difficulty in establishing effective work and social relationships; occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  

For this time period, the examiner should specifically address the following evidence: the Veteran's own statement that he lost two jobs due to his "nervous condition," the February 2003 VA treatment record which indicated that the Veteran experienced anxiety when accomplishing familiar tasks, and the February 2003 VA examination report which found that the Veteran was "quite socially isolated."  

Based on his review of the entire record, and after examining the Veteran, the examiner should render an opinion as to whether the service-connected major depression precludes the Veteran from working at substantially gainful employment consistent with his work and educational background prior to April 6, 2004.  

For the time period from April 6, 2004, the examiner should identify all current symptoms due to the major depression that affect the Veteran's level of social and occupational impairment.  The examiner should provide a GAF score based on the service-connected major depression for this time period.  The examiner should indicate whether the major depression causes occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  

If the VA examiner cannot ascribe particular symptoms to the service-connected major depression, this should be indicated.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  


3.  After completing all indicated development, the RO should readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


